Name: 2006/16/EC: Commission Decision of 5 January 2006 amending Annex B to Council Directive 88/407/EEC and Annex II to Decision 2004/639/EC as regards import conditions for semen of domestic animals of the bovine species (notified under document number C(2005) 5840) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  agricultural activity;  health;  trade;  agricultural policy
 Date Published: 2007-05-08; 2006-01-17

 17.1.2006 EN Official Journal of the European Union L 11/21 COMMISSION DECISION of 5 January 2006 amending Annex B to Council Directive 88/407/EEC and Annex II to Decision 2004/639/EC as regards import conditions for semen of domestic animals of the bovine species (notified under document number C(2005) 5840) (Text with EEA relevance) (2006/16/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), and in particular the first subparagraph of Article 10(2), Article 11(2) and the second paragraph of Article 17 thereof, Whereas: (1) Council Directive 2003/43/EC (2) amended Directive 88/407/EEC, which made it necessary to recast Commission Decisions relating to the animal health conditions for imports into the Community of semen of domestic animals of the bovine species. (2) The Commission therefore adopted Decision 2004/639/EC of 6 September 2004 laying down the importation conditions of semen of domestic animals of the bovine species (3), which brought together the rules on imports of semen of domestic animals of the bovine species within a single act. (3) However, problems have arisen with imports of bovine semen from third countries owing to missing or incorrect information in Annex B to Directive 88/407/EEC and in Annex II to Decision 2004/639/EC, which should therefore be amended accordingly. (4) In order to enable economic operators to adapt to the new conditions set out in this Decision, it is appropriate to provide for a transitional period in which under certain conditions semen of domestic animals of the bovine species complying with the conditions set out in the model veterinary certificate applicable before the date of application of this Decision may be imported into the Community. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex B to Directive 88/407/EEC is amended in accordance with Annex I to this Decision. Article 2 Annex II to Decision 2004/639/EC is replaced by Annex II to this Decision. Article 3 For a transitional period ending 31 March 2006, Member States shall authorise the importation of semen of domestic animals of the bovine species provided that such semen: (a) complies with the conditions set out in the model veterinary certificate in Annex II to Decision 2004/639/EC that was applicable before the date of application of the present Decision; and (b) is accompanied by such a certificate duly completed. Article 4 This Decision shall apply from 1 January 2006. Article 5 This Decision is addressed to the Member States. Done at Brussels, 5 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2004/101/EC (OJ L 30, 4.2.2004, p. 15). (2) OJ L 143, 11.6.2003, p. 23. (3) OJ L 292, 15.9.2004, p. 21. Decision as amended by Decision 2005/290/EC (OJ L 93, 12.4.2005, p. 34). ANNEX I The second subparagraph of Chapter I(1)(d) of Annex B to Directive 88/407/EEC is replaced by the following: The competent authority may give authorisation for the tests referred to in (d) to be carried out on samples collected in the quarantine station. In this case, the period of quarantine referred to in (a) may not commence before the date of sampling. However, should any of the tests listed in (d) prove positive, the animal concerned shall be immediately removed from the isolation unit. In the event of group isolation, the quarantine period referred to in (a) may not commence for the remaining animals until the animal which tested positive has been removed. ANNEX II ANNEX II Model veterinary certificates for imports PART 1 SEMEN OF DOMESTIC ANIMALS OF THE BOVINE SPECIES FOR IMPORT, COLLECTED IN ACCORDANCE WITH COUNCIL DIRECTIVE 88/407/EEC AS AMENDED BY DIRECTIVE 2003/43/EC The following model certificate is applicable to imports of semen collected in accordance with Council Directive 88/407/EEC, as amended by Directive 2003/43/EC. PART 2 SEMEN OF DOMESTIC ANIMALS OF THE BOVINE SPECIES COLLECTED, PROCESSED AND STORED BEFORE 31 DECEMBER 2004 FOR IMPORT FROM 1 JANUARY 2005 IN ACCORDANCE WITH ARTICLE 2(2) OF COUNCIL DIRECTIVE 2003/43/EC The following model certificate is applicable from 1 January 2005 to imports of stocks of semen collected, processed and stored before 31 December 2004 in accordance with the conditions previously laid down in Council Directive 88/407/EEC and imported after that date in accordance with Article 2(2) of Directive 2003/43/EC.